Title: From George Washington to Henry Emanuel Lutterloh, 8 April 1787
From: Washington, George
To: Lutterloh, Henry Emanuel



Sir,
Mount Vernon April 8th 1787

I have received your letter of the 3d of Jany containing a proposition of the delivery of several hundred German families to settle some of those large tracts of unimproved Land in this State.
I cannot, as an individual, do any thing, at present, towards promoting your d[e]sign, having no occasion for people of the decription mentioned in your letter except a few Mechanics, which I should be glad to procure; upon advantageous terms but as a member of a Company owning a tract of land known by the name of the Great Dismal Swamp, I can inform you thus I know it is their wish & desire to have it settled. It lies in the Neighbourhood of Norfolk, contains of that which is patented besides Entires about 40,000 Acres, & is capable of being made as valuable a tract of Land as any in the Country, as well on account of its vicinity to Norfolk Pourtsmouth and Suffolk and the State of North Carolina as its lying in such a situation as to have the Canal, which it is in contemplation to open between Albemarle sound & Elizabeth R: run directly through it and which will greatly facilitate the draning of it. But the Company are so dispersed and, in a manner, inattentive to the business, that I am pretty certain they would not be brought to advance any money or incur any expence in settling it further than to give such a proportion of the Land as shall be to the mutual satisfaction of the parties—what this proportion would be I am not able to say, tho I have no reason to doubt but that it would be highly advantageous to the Settlers. I should think however, if you incline to enter upon this business, it would be best for you to veiw the land, that you might form an opinion of the proportion which it would be proper to give, and make your proposals accordingly—I would in that case use every endeaver to convince the Company that an agreement might be entered into. I conceive a proper introduction of those industrious

people would be highly beneficial to this Country, & shall be happy to give you any assistance in my power towards the effecting of your plan—With very great esteem and regard I am Sir yr most Obed. Servant

G. Washington

